Citation Nr: 1219004	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  06-33 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include for posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran had active duty from October 1972 to November 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by a VA Regional Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in October 2009 and was remanded for additional development.  

In January 2011, the Veteran submitted additional pertinent evidence regarding his claim through his accredited representative accompanied by a waiver of initial RO review.  38 C.F.R. § 20.1304(c)(2011).  

Although the Veteran's service connection claim was initially limited to PTSD, the Board notes that the scope of a mental health disability claim includes any mental disability that may be reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue has been recharacterized as set forth on the title page.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, PTSD and depressive disorder had onset in service. 



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD and depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants service connection for an acquired psychiatric disorder.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify or assist is necessary.

Analysis 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303.

Service connection may be granted on a presumptive basis for certain chronic disabilities, including psychoses, when they are manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the general criteria for service connection, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

During the pendency of this claim, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010). 

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required. Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396. 

The amended version of 38 C.F.R. § 3.304(f)(3), however, eliminates the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran has reported multiple stressors that occurred during his service in Thailand in 1975, including: (1) the March 1975 "Combian Operation;" (2) a May 1975 helicopter crash in Thailand that killed several members of the security police squadron that he knew; and (3) performing guard duty.

Service treatment records do not reflect a diagnosis of PTSD.  The records do show that the Veteran was treated for alcohol dependence on several occasions.  Service personnel records show that the Veteran served as a member of the U.S. Air Force, 18th Combat Support Group.  These records also establish the Veteran was assigned to the 635th Combat Support Group in U-Tapao, Thailand beginning in February or March 1975 and was a security police augmentee.   

VA post-service treatment records dating back to late 2004 reflect treatment for complaints of depression, feelings of guilt, and nightmares related to a helicopter crash in Thailand and other reported in-service events.  These records reflect various diagnoses including major depressive disorder, rule-out PTSD, PTSD, depression, and alcohol dependence.  

The Veteran was afforded a VA fee-based examination in February 2005 where a physician diagnosed him with alcohol dependence, severe and delusional disorder, unspecified type.  The physician indicated that the Veteran did not have a diagnosis of PTSD.  

At an April 2005 VA PTSD examination, the Veteran reported that while assigned to the security police force in Thailand friends of his, who were a part of a mission for which he was not chosen, perished in a helicopter crash, and this bothered him a great deal.  He also reported that he was frequently under threat while performing guard duty on the base and concerned that he would be killed.  He also described having recurrent nightmares that were reminiscent of the fear that he felt while performing guard duty.  The VA examiner diagnosed PTSD, alcohol dependence in remission, and depressive disorder, not otherwise specified (NOS) based on the Veteran's history, symptoms, and clinical presentation.

In an April 2005 Patient Treatment Status Summary, a VA psychiatrist indicated that the Veteran had reported service stressors of seeing a friend shot and killed in front of him over an argument, being on guard duty in Thailand, and being involved in a mission where his friends were lost.  The psychiatrist indicated, in pertinent part, that the Veteran's response to these events involved intense fear, helplessness, or horror.  The diagnoses reported were PTSD, alcohol dependence in remission, and depressive disorder, NOS.

In October 2009, the Board remanded the claim for additional development, to include a VA examination, stressor verification, and additional service records.  In October 2009, the RO contacted the United States Army & Joint Services Record Center (JSSRC) for verification of the Veteran's stressor as it pertained to the reported 1975 Mayaguez incident and also the helicopter crash.  In an October 2009 response, the JSSRC verified that the Mayaguez incident had occurred, but there was no indication that the 18th Combat Support Group participated in any rescue mission in Thailand.  Several additional volumes of service records were also received from the service department.  

The Veteran submitted a DD Form 1584, National Agency Check Request, from the Department of Defense, dated in March 1982.  This document indicates that the Veteran's residence was in U-Tapao, Thailand from February 1975 to September 1975.  The Veteran was also scheduled for a VA PTSD examination in October 2010, but failed to report.  As such, his claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2011).  

Based on the record, the Board finds that the evidence supports the Veteran's claim of service connection for a psychiatric disability.  At the outset, the Board notes that the Veteran receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.  Also, the Veteran's service records show that he served in a location that would potentially involve "hostile military or terrorist activity" under the changes to 38 C.F.R. § 3.304(f)(3).  In addition, the stressors that he reports involve "hostile military or terrorist activity."

The Veteran is currently diagnosed with an acquired psychiatric disability, variously diagnosed to include PTSD and depressive disorder, NOS.  Although the record does not include any independent corroboration of the Veteran's reported stressors, a VA psychiatrist has concluded that at least some of his reported stressors are adequate to support a diagnosis of PTSD and that his symptoms are related to his claimed stressors.  The Board finds that the Veteran's specific stressor of performing guard duty is consistent with the places, types, and circumstances of his service as a security police augmentee stationed in Thailand around the time of the Mayaguez Conflict and there is no clear and convincing evidence to the contrary.  The Veteran's service records confirm that indeed he was a member of the 635th Combat Support Group; that he was stationed in Thailand beginning in either February or March 1975, though it is unclear from the service records whether he left Thailand in September 1975 or March 1976.  There is also information from those records that he was a security officer while in Thailand.  Thus, his lay testimony alone is sufficient to establish the occurrence of this specific in-service stressor.  

Further, to the extent that the record may not include any medical opinion that specifically links the Veteran's current psychiatric diagnoses to his service, or to his specific in-service stressor of being in fear for his life while performing guard duty in Thailand, the VA psychiatrist's findings reflect a clear assessment that given the Veteran's reported stressful experiences in service and his currently reported psychiatric symptoms on current clinical presentation - he has diagnoses of PTSD and depressive disorder, NOS.  Given that there is no persuasive evidence of record distinguishing the symptoms between PTSD and depressive disorder, the Board finds service connection for depression is also warranted.  When it is not possible to separate the effects of the service-connected condition versus a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, and resolving any doubt in the Veteran's favor, the Board finds that service connection is warranted for PTSD and depressive disorder. 

ORDER

Resolving all doubt in the Veteran's favor, service connection for PTSD and depressive disorder is granted.



____________________________________________
D. JOHNSON
ACTING Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


